Title: Thomas Jefferson to Patrick Gibson, 6 May 1819
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello May 6. 19.
          
          An unexpected delay in my return from Bedford lost me a mail in the time of sending the inclosed note proposed in my letter of Apr. 22. I hope it will be recieved, & shall be glad to be notified of it as soon as done. the 50. barrels of flour from the Shadwell mills which I mentiond as to be sent immediately, Messrs Randolph & Colclaser tell me are ready and will be sent off on the return of the Milton boats now on a trip to Richmond. Your’s with friendship & respect.
          Th: Jefferson
        